Name: Council Regulation (EEC) No 2025/82 of 19 July 1982 amending Regulation (EEC) No 1119/81 limiting the production aid granted in respect of certain products processed from fruit and vegetablesd
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7 . 82 Official Journal of the European Communities No L 218/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2025/82 of 19 July 1982 amending Regulation (EEC) No 1119/81 limiting the production aid granted in respect of certain products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 of Regulation (EEC) No 1119/81 is hereby amended to read as follows : Article 1 From the 1982/83 marketing year the granting of production aid shall be limited for each marketing year to the following quantities : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118 / 81 (2), and in particular Article 3a (5) thereof, Having regard to the proposal from the Commission , Whereas , in accordance with criteria set out in Article 3a (5) of Regulation (EEC) No 516/77, Regulation (EEC) No 1119/81 (3) limited with effect from the 1981 /82 marketing year, the production aid for Williams pears preserved in syrup to 74 100 tonnes per marketing year, for Bigarreau cherries and other sweet cherries preserved in syrup to 26 850 tonnes per marketing year and for Morello cherries preserved in syrup to 52 800 tonnes per marketing year, on the basis of information supplied by the producing coun ­ tries ; Whereas, in the light of the latest figures available on sales potential for these products, the maximum tonnages on which aid will be granted should be adjusted,  82 000 tonnes for Williams pears preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff,  29 100 tonnes for Bigarreau cherries and other sweet cherries preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff,  60 000 tonnes for Morello cherries preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff . These quantities include immediate packings'. 2 . In Article 2 of Regulation (EEC) No 1119/81 the dates given for 1981 are to be replaced by the same dates for 1982 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Council The President B. WESTH (') OJ No L 73 , 21 . 3 . 1977, p . 1 . ( 2) OJ No L 118 , 30 . 4. 1981 , p. 10 . O OJ No L 118 , 30 . 4. 1981 , p . 11 .